                               Tuckerman Babcock

                                                                       133

 1   much lengthier; right?

 2           A.    Yes.

 3           Q.    Okay.    Would you agree that this letter
 4   says that Ms. Bakalar is resigning pursuant to your

 5   request?

 6           A.    Yes, it does say that.
 7           Q.    Okay.    And you understand that

 8   Ms. Bakalar says, "I'm resigning because if I don't

 9   I'll be terminated."       That's my understanding --
10   that's her understanding, is that she'll be
11   terminated if she doesn't resign; right?

12           A.    Well, it says a little bit more than
13   that.

14           Q.    Well, what does it -- what does it say

15   to you that had any importance to you in your
16   decisions regarding her?

17           A.    Well, when I look over this letter, it

18   looks to me like it's just a poke in the eye and a

19   very grumbling "I don't want to do this, but I'm

20   only going to do it because Mr. Babcock has told me

21   I have to do it or I'm going to be terminated."

22   It's not a -- it doesn't reflect a good attitude

23   about a good, productive, professional working

24   relationship.

25           Q.    Well, were you expecting to be working

                         Glacier Stenographic Reporters Inc.
                               www.glaciersteno.com
     Case 3:19-cv-00025-JWS Document 72-1 Filed 07/30/21 Page 1 of 4
                               Tuckerman Babcock

                                                                       136

 1         Q.      And it's your position that by her

 2   saying, "I am resigning because you've told me I

 3   have to or I'll be fired," that that's
 4   unprofessional on her part, that she shouldn't

 5   express that in this letter?

 6         A.      I'd say the way it was expressed was a
 7   poke in the eye, and it was -- can only be

 8   interpreted as quite intentional by me.

 9         Q.      Did you consider how your -- your
10   letter to the state employees was the first time
11   800-plus state employees had been asked to resign

12   when a new administration came into power.             Did you
13   consider how that letter affected those 800

14   employees?

15         A.      I don't think that's a true statement.
16         Q.      Okay.    Can you identify another

17   administration where basically everyone who was

18   partially exempt and exempt was told they had to

19   resign?

20         A.      No, not all, that I'm aware of, but a

21   great number or a good percentage of that 800 have

22   received such a request in the past.

23         Q.      And would that, again, be from the

24   Knowles administration?

25         A.      Well, the Knowles administration among

                         Glacier Stenographic Reporters Inc.
                               www.glaciersteno.com
     Case 3:19-cv-00025-JWS Document 72-1 Filed 07/30/21 Page 2 of 4
                               Tuckerman Babcock

                                                                       138

 1   resign, was there anything else about this letter

 2   that you felt to be offensive or unprofessional?

 3         A.      (Reading.)      No.
 4         Q.      Was this letter the reason -- what you

 5   considered to be offensive in this letter, was

 6   this -- strike that.
 7                        Was this letter the reason why you

 8   decided to terminate Ms. Bakalar?

 9         A.      Yes.
10         Q.      Were there any other reasons?
11         A.      I would say that there were some doubts

12   among various people that she could separate her --
13   separate her professionalism from her strong

14   opinions.

15         Q.      And who held those opinions about her?
16         A.      Oh, I can't really think of anybody in

17   particular who held those opinions.           It was just

18   something I was generally aware of and was

19   confirmed later by -- by others.          But this letter

20   really was what was the deciding point.            This

21   resignation letter was the pivotal point for me in

22   accepting her letter of resignation.

23         Q.      What other factors were there besides

24   this resignation letter?

25         A.      The other factors really did not come

                         Glacier Stenographic Reporters Inc.
                               www.glaciersteno.com
     Case 3:19-cv-00025-JWS Document 72-1 Filed 07/30/21 Page 3 of 4
                               Tuckerman Babcock

                                                                       169

 1                         Do you have any opinions as to

 2   whether or not Libby Bakalar was a policymaker in

 3   her position with the Attorney General's office?
 4                         MR. BAYLOUS:    I'm sorry.      I missed

 5   that question, Mark.       Could you --

 6                         MR. CHOATE:    Sure.
 7                         MR. BAYLOUS:    -- maybe have

 8   someone repeat it?

 9   BY MR. CHOATE:
10           Q.    Mr. Babcock, do you have any opinions
11   as to whether or not Libby Bakalar was a

12   policymaker in her position at the Attorney
13   General's office?

14                         MR. BAYLOUS:    Objection to the

15   degree that it calls for a legal conclusion.
16                         MR. CHOATE:    I'm just asking if he

17   has an opinion.

18           A.    My general opinion is -- after 30 years

19   of working on and off in the state, is that most of

20   the attorneys, if not all, are to one degree or

21   another policymakers in the Department of Law.

22   BY MR. CHOATE:

23           Q.    Okay.    Then I believe that's all I

24   have.    Let's just take about two minutes for me to

25   go through my notes.

                         Glacier Stenographic Reporters Inc.
                               www.glaciersteno.com
     Case 3:19-cv-00025-JWS Document 72-1 Filed 07/30/21 Page 4 of 4
